Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department in 1995 and maintained a law office in *687Tompkins County. He is currently suspended from the practice of law (Matter of Yehl, 90 AD3d 1139 [2011]).
On June 11, 2013, respondent was convicted in Tompkins County Court upon his plea of guilty of the crimes of grand larceny in the third degree and forgery in the second degree, both class D felonies (see Penal Law §§ 155.35 [1]; 170.10 [1]). Petitioner moves pursuant to Judiciary Law § 90 (4) (a) and (b) to strike respondent’s name from the roll of attorneys. Respondent has not appeared in response to the motion.
Respondent was automatically disbarred and ceased to be an attorney when he entered his guilty plea to a felony (see Judiciary Law § 90 [4] [a]; Matter of Reidy, 77 AD3d 1276 [2010]). Therefore, we grant petitioner’s motion and strike respondent’s name from the roll of attorneys.
Lahtinen, J.P, Stein, Spain and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as a principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).